Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anita Thomas appeals the district court’s order denying Thomas’s motion to be relieved from a stipulation of dismissal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Cumberland Cnty. Sch., No. 5:09-cv-00359-FL (E.D.N.C. Mar. 18, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.